03/10/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0700



                             No. DA 19-0700

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

BRENNAN ADRIAN JONES,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 13, 2020, to prepare,

file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                   March 10 2020